Exhibit 16.1 Letter on change of certifying accountant August 6, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Child, Van Wagoner & Bradshaw, PLLC was previously principal accountant for Confederate Motors Inc. and reported on the financial statements of the Company for the years ended December 31, 2011 and 2010.On or about August 1, 2012, we changed our accounting practice from Child, Van Wagoner & Bradshaw, PLLC to Anderson Bradshaw PLLC. We have read the Company's statements included under Item 4.01 of its Form 8-K dated August 6, 2012, and agree with such statements. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
